ELMORE, Judge
dissenting.
I respectfully disagree with the decision of the majority to affirm defendant’s convictions. I agree with defendant that the stop was pretextual and unconstitutional, and therefore the evidence found during the stop should have been suppressed. I also conclude that the duration of the stop was unreasonable. As a result, I would vacate defendant’s convictions which were entered upon his guilty plea.
*350In concluding that the stop was not pretextual, the majority relies on State v. Parker, 183 N.C. App. 1, 644 S.E.2d 235 (2007). I find the case sub judice to be distinguishable.
In Parker, the defendant argued that the trial court erred in denying his motion to suppress evidence seized during a search of his car. There, officers seized drugs, a weapon, and drug paraphernalia from the defendant’s vehicle, after searching the vehicle pursuant to a traffic stop. The defendant argued that the traffic stop was only a pretext to search his car for drugs. At the suppression hearing, the State offered the testimony of the officer who conducted the traffic stop. He testified that “he stopped defendant on Highway 268 after observing defendant drive approximately sixty miles per hour in a forty-five mile per hour speed zone, and observing defendant pass another vehicle at approximately eighty miles per hour in a fifty-five mile per hour speed zone.” Id. at 3, 644 S.E.2d at 238. The trial court then denied the defendant’s motion to suppress and this Court affirmed. Id. at 5-6, 644 S.E.2d at 240. We held that “[bjecause Detective Darisse acted with ‘probable cause’ to believe that defendant committed a traffic infraction, his initial stop of defendant’s car did not violate the Fourth Amendment[]” and as a result, “ [i]t is irrelevant to the validity of the stop that Detective Darisse’s primary reason for following defendant was that he had received a complaint that defendant was trafficking methamphetamine[.]” Id. at 11, 644 S.E.2d at 243.
I conclude that such probable cause of a traffic infraction, necessary to warrant a traffic stop of the vehicle in which defendant was riding, did not exist here. Here, the vehicle was stopped for an alleged seatbelt violation. However, the officer who made the stop, Officer Frisk, never witnessed the driver of the vehicle or defendant without their seatbelts properly secured. During the suppression hearing, Officer Frisk was asked “when you saw the people in the car, they both were wearing their seat belts; is that correct?” And he replied, “Yes, sir.” Officer Frisk further admitted that while he was following the vehicle he “hadn’t observed any other traffic problems[.]”
As such, I am unable to agree that Officer Frisk possessed probable cause to conduct a traffic stop of the vehicle. I agree with defendant that the alleged seatbelt violation was a pretext for the stop. Accordingly, I conclude that the trial court erred in denying defendant’s motion to suppress. I would vacate defendant’s convictions.
Further, I disagree with the decision of the majority to overrule defendant’s argument regarding the duration of the stop. Turning to *351that issue, assuming, arguendo that the traffic stop was not pretextual, I conclude that the duration of the stop was unreasonable. Here, the record shows that both parties appear to agree that the stop lasted somewhere between 10 to 12 minutes. The majority of this delay was caused by Officer Frisk’s decision to run both the driver’s and defendant’s information through 3 “different systems to check for different things[.]” According to Officer Frisk he used “NCIC, CJ Leads, KB Cops,” to check for any outstanding arrest warrants or prior arrests. I am unable to agree that the delay caused by these actions was reasonable when investigating an alleged seatbelt violation, especially when it was clear from the moment the vehicle was stopped that the violation did not in fact occur.
In State v. Mendez, an unpublished opinion by this Court, the officer conducted a traffic stop of the defendant’s vehicle under suspicions of impaired driving. We held on appeal that the traffic stop was considered “completed” upon the officer finding no evidence of impairment and that the driver’s license proved to be valid. _ N.C. App. _, 718 S.E.2d 423 (2011) (unpublished). By this same reasoning, Officer Frisk’s stop of the vehicle was completed almost immediately after observing both occupants wearing their seatbelts. This Court has held that “[o]nce the original purpose of the stop has been addressed, there must be grounds which provide a reasonable and articulable suspicion in order to justify further delay.” State v. Falana, 129 N.C. App. 813, 816, 502 S.E.2d 358, 360 (1998) (citation omitted). I am unable to find such evidence in the record here. Likewise, I conclude that checking 3 different systems for outstanding warrants or prior arrests is unreasonable when investigating an alleged seatbelt violation. See Id. at 816, 501 S.E.2d at 360 (“the scope of the detention must be carefully tailored to its underlying justification”).